[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant Westville Crest Plumbing and Heating, Inc. has filed a second motion for summary judgment in the above-captioned matter. This motion asserts essentially the same claims raised in the defendant's first motion for summary judgment filed September 28, 1995 and denied by the court, Zoarski, J., on October 16, 1995. The defendant Westville Crest Plumbing and Heating, Inc. seeks to assert its claims anew because it contends that "the overwhelming weight of authority" established by Superior Court decisions issued since the denial of the motion by Judge Zoarski indicate that the defendant owed no duty to the plaintiff.
The court views the second motion for summary judgment as fundamentally a motion to reargue. Pursuant to Practice Book § 11-12(c), a motion to reargue "shall be considered by the judge who rendered the decision or order. Therefore, the defendant Westville Crest Plumbing and Heating, Inc.'s second motion for summary judgment is hereby referred to Judge Zoarski for his consideration.
BY THE COURT Judge Jon M. Alander